Order entered June 28, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00781-CV

                              MARY LYNN COLLARD, Appellant

                                                 V.

                            RAYMOND D. NOAH, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 11-10142-L

                                             ORDER
        The Court has before it appellant’s June 26, 2013 verified motion to include the record

from interlocutory appeal 05-11-1508-CV. The Court GRANTS the motion and DIRECTS the

Clerk of the Court to transfer the clerk’s record from case number 05-11-01508-CV, Mary Lynn

Collard v. Raymond D. Noah, et al., to this case. The Court also has before it appellant’s June

26, 2013 first motion for extension of time regarding filing the clerk’s record. The Court

GRANTS the motion and ORDERS appellant to arrange for the clerk’s record to be filed within

thirty days of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE